
	

116 HRES 466 RH: Providing for consideration of the Senate amendment to the bill (H.R. 3401) making emergency supplemental appropriations for the fiscal year ending September 30, 2019, and for other purposes.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 34
		116th CONGRESS
		1st Session
		H. RES. 466
		[Report No. 116–130]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2019
			Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House
			 Calendar and ordered to be printed
		
		
		
		RESOLUTION
		Providing for consideration of the Senate amendment to the bill (H.R. 3401) making emergency
			 supplemental appropriations for the fiscal year ending September 30, 2019,
			 and for other purposes.
	
	
 That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3401) making emergency supplemental appropriations for the fiscal year ending September 30, 2019, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or her designee that the House concur in the Senate amendment with an amendment consisting of the text of Rules Committee Print 116-21. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.
		
	June 27, 2019Referred to the House
			 Calendar and ordered to be printed